Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 10, 11 and 13 are objected to because of the following informalities:  
Claim 1, line 18, and claim 13, lines 17-18, “when the at least one shaft is inserted into the bore” can be deleted as the recitation prior is stating that the bore is configured for the shaft and this recitation is conditional, there is still no requirement for the shaft to be inserted at this point and for this particular recitation the “when…” can be excluded.
Claim 1, lines 25 and 27, and claim 13, lines 38 and 39-40 “is associated with” should be - -includes- -as the claim is defining a surface profile of the respective section.
Claim 4, in light of the amendment to claim 1 now requiring the primary and secondary portions of the shaft the recitation “against at least one portion” can be changed to - - the primary portion and the pair of secondary portions- - and then defining the at least one portion comprising these separate portions can be removed as this would be redundant.  Claim 14 includes a similar recitation and should be amended in the same manner.
Claim 10, line 3, “wherein a locking set screw” should read - - wherein each locking set screw- - and line 4, “comprised in each” should be changed to - -in one- -.  Claim 17 includes the same recitation in lines 3-5 and should be amended in the same manner.

Claim 13, the last clause states that the middle portion is not fastened to the primary portion when the shaft is not inserted.  When a part is not made/assembled the parts are not fastened and thus this recitation does not limit the claim nor does it provide a further structural distinction.  It is suggested that this be removed, however regardless if this recitation is removed or not claims 1 and 13 would be duplicate claims, see rejection below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant has incorporated the allowable subject matter but in doing so has reorganized the original ordering of the features thus causing a number of lack of antecedent basis issues.  What follows is a list of these issues, in order to resolve 
Line 25, “the primary portion” lacks antecedent basis, this feature is properly introduced in line 33.
Lines 26-27, “the pair of secondary portions” lacks antecedent basis, this feature is properly introduced in line 34.
Lines 37-38, ‘the pair of fastening elements” lacks antecedent basis, this feature is properly introduced in line 39.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 as amended now states that the pair of secondary portions are fastened to the shaft with the pair of fastening elements, this is specifically defining the configuration of the invention based on its actual structural arrangement.  Claim 5 is stating that primary portion is not fastened to the shaft.  This is restating claim 1 using a negative limitation, since claim 1 already defines how the parts are joined this recitation of claim 5 fails to further limit the invention.  It is noted that Applicant has added the recitation “when the at least one shaft is disengaged from the bore” however this doesn’t provide any distinction and further indicates that the claim is not limiting.  Specifically if the shaft was disengaged from the bore it would not be mounted in the bore at all and thus not fastened.  In other words the claim could be interpreted as just saying that the shaft is yet to be inserted but that would still not be further limiting of the invention of claim 1 and would just be defining a condition that is not structurally limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 4, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13, 14, 17 and 18 are allowed, however see double patenting rejection below.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case the claims are organized differently but cover the same structural subject matter with claim 13 only providing the additional recitation of “wherein the middle portion is not fastened to the primary portion of the at least one shaft when the at least one shaft is not inserted into the bore”.  Neither claim 1 nor 13 require the presence of the shaft as all recitations are based on “when” the shaft is inserted and stating that a part is not fastened to something when that part “is not inserted” does not provide any structural distinction between the claims.
Since claims 1 and 13 are covering the same subject matter the following claims are also substantially duplicate as they also cover the same subject matter.  Claim 14 is duplicate of claim 4, Claim 17, is duplicate of 10 and claim 18 is duplicate of claim 11.
Additional note, while claim 5 is rejected for failing to further limit, if argued as providing a limiting feature claims 5 and 13 would both cover the same subject matter and thus also be duplicate.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656